Per Curiam.

This court, on July 21, 1976, decided in State v. Robinson (1976), 47 Ohio St. 2d 103, that in a criminal case involving the affirmative defense of self-defense the defendant does not have the burden of establishing such defense by a preponderance of the evidence, but only has the burden of going forward with evidence of a nature and quality sufficient to raise that defense.
Therefore, the judgment of the Court of Appeals is reversed, and the cause is remanded to the trial court for further proceedings consistent with this opinion.

Judgment reversed.

O’Neill, C. J., Herbert, W. Brown, P. Broavn, Sweeney and Locher, JJ., concur.
Celebrezze, J., dissents.